The Attorney                         General of Texas
                                                          November         19,        1981              ---
                                                                                                                     This Or;nion
MARK WHITE                                                                                             l            Aiiirms Oninkm             I
Attorney General
                                                                                                       1-_-_
                                                                                                           #...@!&&L                           1
                               Honorable   Henry Wade                                                 Opinion       No. MW-392
Supreme Court Building
P. 0. BOX 1254a
                               Criminal   District     Attorney
Austin. TX. 78711              Condemnation     Section                                               Re:    Representation    of            corpora-
512/475-2501                   Sixth Floor,     Records Building                                      tions   by non-attorneys               in small
Telex 9104874-1367             Dallas,   Texas      75202                                             claims   court
Telecopier 512M754266

                               Dear Mr. Wade:
1M)7 Main St.. Suite 1400
Dallas. TX. 75201                     You ask       for    a re-examination            of   our    conclusion         in Attorney
214n428944                     General    Opinion      MU-312 (1981).          In this     opinion,      we concluded         that a
                               corporation       must be represented            by an attorney           in county        court       or
4824 Albefla Ave.. SUite 160
                               county    court    at law in cases          involving       an appeal       to that court          from
El Paso. TX. 79905             the    small     claims       court.      Attorney        General      Opinion      H-538       (1975)
9151533-3464                   concluded     that     a non-lawyer        could     represent      a corporation           in small
                               claims     court.        This      result   was based         on the       specific       statutory
                               language     of    section       2 of article        2460a,     V.T.C.S.,       as well       as the
1220Dallas Ave.. Suite 202
Hou?~ton.TX. 77002
                               policies     underlying        the small claims        court    statute.       Attorney       General
7136500666                     Opinion MW-312 (1981)             found no statutory        authority      for a non-lawyer            to
                               represent     a corporation           on appeal    from the small claims              court    to the
                               county court.         Section       12 of article      2460a.     the statute       governing        the
806 Broadway. Suite 312
                               small claims        court.      provides   that a party         could    appeal     to the county
Lubbock. TX. 79401
Msl747+238
                               court or county court at lav “in the same manner as is now provided                                    by
                               statute     for    appeals        from the justice          court     to the County           Court.”
                               Thus, Attorney        General Opinion HW-312 concluded                 that the trial         de nova
 4302 N. Tenth. Suite 0        in county       court     would be governed           by Rule 7 of the Texas Rules of
 McAllen. TX. 78501            Civil    Procedure,       which permits        individuals,        but not corporations.               to
 3126824547
                               represent      themselves        in court.       Globe Leasing,         Inc.   v. Engine Supply
                               and Machine        Service,        437 S.W.Zd 43 (Tex.           Civ.    App. - Houston             [lst
 2W Main Plaza, Suite UXJ      Diat.]    1969, no writ).
 San Antonio. TX. 78205
 51212254191                          You     suggest       that section                 13 of article    2460a              should        require     a
                               different      result.        This statute                provides  in part:

                                              The trial     on appeal    shall    be de nova.       but    no
                                              further    pleadings    shall    be   required       and   the
                                              procedure     shall  be   the    same    as    that    her=
                                              prescribed    for the Small Claims Court.           (Emphasis
                                              added).


                               We do    not   believe       this     language            authorizes           a   non-attorney        to   represent
                               ~a corporation        in    the     trial         de nova      In   county         court    on    appeal      from    the




                                                                                 p.    1333
r,         l
               I
     .v,           Honorsble      Henry    Wade -     Page   2      (Mu-392)




                   small     claims       court.       Section       2 of      article        2460a,      V.T.C.S.,        the
                   statutory      basis     for the non-lawyer’s            appearance        In small claims          court,
                   provides      for the jurisdiction              of the small          claims     court.        Section     2
                   does not establish             procedure      to be followed           in the trial          de nova on
                   appeal.      See Bvke v. City of Corpus Christi.                      569 S.W.Zd 927, 931 (Tex.
                   Clv. App. -Corpus             Christi     1978, writ ref’d            n.r.e.).        In our opinion,
                   “procedure”        in      the    context      of     section       13 refers           to    pleadings,
                   evidence,       and    the    judge’s     role     in   the    trial.       .V.T.C.S.       art.    2460a.
                   517. 9. 11.         It   does    not  determine       who    can   practice       in   county     courts.
                   As we concluded          in Attorney       General Opinion MW-312. a corporation                       must
                   be represented          by an attorney         in county       court      or county        court   at law
                   in cases       involving        an appeal        to that       court      from the small            claims
                   court.

                                                                 SUMMARY

                                        A corporation        must be       represented      by an
                                  attorney     in county court or county court at law in
                                  cases    involving     an appeal    to that court      from the
                                  small claims       court.   Section    13 of article      2460a.
                                  V.T.C.S.,     does not require      a contrary    result.
                                                                                                                  A




                                                                                  Attorney   General     of   Texas

                   JOHN W. FAINTER, JR.
                   First Assistant Attorney              General

                   RICHARD E. GRAY III
                   Executive Assistant            Attorney       General

                   Prepared      by Susan L. Garrison
                   Assistant      Af?torney General

                   APPROVED:
                   OPINION COMMITTEE

                   Susan L. Garrison.           Chairman
                   James Allison
                   Jon Bible
                   Rick Gilpin
                   Jim Moellinger




                                                                     p.    1334